Citation Nr: 1210017	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-26 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.B.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968 and from February 1975 to February 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2009, the RO changed the Veteran's rating to 30 percent, effective from the August 2007 date of claim.  The Veteran presented testimony at a Board hearing in August 2010, and a transcript of the hearing is associated with his claims folder.  The case was remanded in May 2011 for further development.


FINDING OF FACT

The Veteran's PTSD is productive of a disability picture which more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).   


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in October 2007.  Another letter was sent in July 2008.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for PTSD in February 2008 and July 2011; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's May 2011 remand by obtaining additional treatment records, examining the Veteran in July 2011, and readjudicating the claim.  

VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The Veteran appeals the denial of a rating greater than 30 percent for his service-connected PTSD.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2011).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

On VA outpatient treatment in July, September, and October 2007, the Veteran was casually, neatly dressed and had good eye contact.  He was alert and had normal focus but with somewhat rapid pressured speech.  He had no apparent thought disorders or delusions and memory was intact.  His GAF was between 45 and 51 in October 2007.  

On VA psychiatric examination in February 2008, the Veteran indicated that had been married to his current wife for years.  Their relationship was described as excellent, but the Veteran challenged this categorization in July 2009.  During the examination, he reported that he had about 4 close friends and interacted with at least one of them a couple times per week.  He worked in the yard with his wife and made things out of wood.  He went to church weekly but avoided movies to avoid crowds.  At church, he sat in the back row closest to the door, and he did grocery shopping at 3:00am to avoid crowds.  On examination, he had mild fidgeting by raising his legs and lowering them from time to time.  His speech was spontaneous, clear, and coherent, and his attitude was cooperative, friendly, and attentive.  His affect was normal and his mood was good.  He was able to do serial sevens and spell the word 'world' backwards.  His orientation was intact and his thought process and content were unremarkable.  He had adequate judgment and above average intelligence.  The Veteran reported sleep impairment so that he would usually get no more than 4-5 hours of sleep per night, waking about once per night but sometimes more depending on nightmares.  Sleep deprivation would cause him to get exhausted quickly during the day but he was still able to go to work and function, and would get to work on time.  He had no inappropriate or obsessive or ritualistic behavior and no panic attacks or homicidal or suicidal thoughts.  His impulse control was good with no episodes of violence and he was able to maintain minimum personal hygiene and had no problems with activities of daily living.  His remote memory was mildly impaired but recent and immediate memory were normal.  He indicated that he felt angry a lot in traffic and indicated that he had angry outbursts and problems concentrating daily.  He indicated that he felt close with his wife and no one else.  He was estranged from a brother and had been married 5 times.  He was able to do basic math.  He was employed as a handyman full time and had lost no time due to psychiatric impairment in the past 12 months.  The diagnosis was moderate PTSD, and his GAF was 60.  

In September 2008, the Veteran complained of panic attacks, getting paranoid, and looking for enemy all of the time, with poor concentration and forgetting things.  He was not in danger and medication was prescribed.  

In November 2008, his anxiety, irritability, and agitation was improved, and he was calmer, but he still had nightmares and panic attacks.  He was casually dressed and had good eye contact.  He was cooperative, appropriate, coherent, and goal directed, with normal speech, an appropriate affect, and euthymic mood.  He denied hallucinations, paranoid or grandiose ideations, and suicidal or homicidal thoughts, and he was oriented times 4.  The situation was very similar in March 2010, and in April 2010, the Veteran was stable.  

In July 2009, the Veteran stated that he had memory loss, unreliability, and bad judgment, and was unable to work with other people without having difficulties.  He only one friend he could call a friend.  

On VA evaluation in May 2011, the Veteran denied any problems at home and was doing handyman work.  He stated that he had had no arguments with his wife since being on Celexa.  He reported that he had been mildly angry at times and intolerant of the past couple of months.  His PTSD symptoms had decreased and he was able to handle the symptoms.  He would avoid working for Orientals as they reminded him of his traumatic experiences in Vietnam.  He had been sleeping and eating to his satisfaction.  On examination he was appropriately dressed, had adequate hygiene and grooming, and was cooperative and attentive.  His motor activity seemed within normal limits and his speech was spontaneous with average rate and production.  He was anxious but his thought processes were coherent with no loose associations or disorganization.  His thought content revealed no delusional thinking or evidence of paranoia, and he had no feelings of hopelessness, helplessness, or worthlessness and no overt psychotic symptoms.  His abstract reasoning was intact and he was alert and oriented to person, place, time, and situation.  His cognition was fairly intact for immediate, recent, and remote events.  He appeared to be of average intellect and denied any suicidal or homicidal thoughts, intentions, or plans, and he did not appear to be an immediate risk of danger to himself or others.  Hs insight seemed fair and judgment was adequate.  The assessment was PTSD, depressive disorder; and the GAF was 65.  

In August 2010, the Veteran's wife indicated that she felt that he was not able to accept, store, and recall information, and that he has become angry at her and others on numerous occasions.  He tends not to care about his personal appearance.  When at social functions, he would usually go off by himself.  Also, he has problems with motivation and jumps from one task to another, without completing the initial one.  He is overly cautious and has a terrible fear of his surroundings.  Also, he cannot stand to be around Asians, as they remind him of Vietnam and, to him, they are wearing black pajamas.  

During the Veteran's August 2010 hearing, he testified that he shops for groceries at 4a.m. to avoid crowds, that he punched a guy in the mouth over a traffic problem, that he had had 1/2 dozen physical altercations over the past few years, and that he has panic attacks about once a week and depression several times a week.  He works about 2-3 hours per day but spends 3-5 hours per day trying to get work.  He goes to church but sits in the back pew, isolates himself from family and only has one friend.  That friend testified that the Veteran had punched him fairly hard on the job on one occasion, out of anger.  

On VA examination in July 2011, the Veteran reported that on his current medication, he was mellower, and his wife stated that he was not as hard to get along with.  However, he still got irritable with other people.  He and his wife had some disagreements, but they still got along pretty well.  One a scale of 1 to 10, it was a 5.  The Veteran reported monthly phone contact with his half sister, who lived away from him, and some in-person contact with her once in a while when they would travel to see each other.  He got along okay with her.  He had a very close friend whom he had known about 10 years, and he considered him to be like a son, and that friend called the Veteran dad.  They had telephone contact weekly and in-person contact at least once every 2 weeks.  He reported having no friends besides him, and would do his grocery shopping at 3a.m. when the store was empty.  If there was a crowd at the store, the Veteran would stay in the parking lot while his wife shopped.  He would go out to eat with his wife once every 2-3 months and then would sit where he could see the door and with nobody behind him.  He reported no other community participation besides that and church, where he would shake the preacher's hand at the end of service.  He would sometimes help his neighbor construct Halloween decorations.  He felt that the best thing he had in his life right now was his work, as he got into it.  In his spare time, he would watch TV.  He also did lawn work and offered to help his wife with cleaning, laundry, and chores.  He would also cook a little bit, as that relaxed him at times.  He had had an altercation with another driver about 2 years before the examination, putting his fist into the other driver's nose and knocking him down.  Also, 3 months before the examination, he had been at Home Depot to buy materials and there was a dispute about a parking space, and the Veteran kicked the other man and threatened to mutilate him after that man pulled a gun on him.  The altercation ended when a Home Depot employee whom he knew suggested that he leave.  

On examination, the Veteran was clean, neatly groomed, and appropriately dressed.  He sat calmly in the chair throughout the nearly 2 1/2 hour interview, although he had some slight tremulousness in his hands at times.  His speech was spontaneous, clear, and coherent, and his attitude was cooperative, friendly, and attentive.  He was readily conversant and quite talkative, which contributed to the length of the interview.  His affect was normal, his mood was anxious, and his attention was intact, with him being able to do serial 7's and spell a word forward and backwards.  His orientation was intact and his thought processes and content were unremarkable, with no delusions.  He understood the outcome of behavior and had above average intelligence.  He reported that he would awaken once at night due to nightmares, with up to a 30 minute delay in going back to sleep.  He slept about 6 hours per night but felt that 8 hours would be ideal.  He had no hallucinations or inappropriate behavior and interpreted proverbs appropriately.  He had no homicidal or suicidal thoughts and he felt his impulse control was fair.  He had impaired remote memory but normal recent and immediate memory.  He reported forgetfulness.  He felt that his symptoms were worse now than during the 2008 VA examination.  

The Veteran reported that he only felt close to his wife, her granddaughter, and his half sister, and that otherwise, he stayed distant from people.  He stated that he was easily distracted and sometimes would not finish tasks that he started in a timely manner.  He would work from 5 hours per day for 3 days of the week up to every day for 2 weeks, 7 days a week, depending on the availability of work.  He felt that irritability, confrontations, not being able to be comfortable in his surroundings, being always on alert and watching, and an associated lack of concentration had limited him in his work.  The diagnosis was PTSD and his GAF was 54, this based on the perception that his PTSD symptoms appeared to be of at least moderate severity and because there appeared to be moderate difficulty in social and occupational functioning.  The examiner felt that the Veteran does not have total occupational or social impairment, but that the symptoms resulted in deficiencies in thinking, family relationships, work, and mood.  

There is no question that the Veteran's PTSD results in some social and occupational impairment.  However, after carefully reviewing the evidence of record in light of the regulatory rating criteria, the Board is compelled to conclude that the current 30 percent rating accurately reflects the demonstrated symptoms and impairment.  Although the symptoms set for in the rating criteria are examples of the type and degree of symptoms that would justify a particular rating, the evidence in this case clearly paints a picture of an individual whose PTSD symptoms are most in keeping with those listed for a 30 percent rating.  In this regard, the record shows intermittent periods of inability to perform occupational tasks; it appears that the Veteran generally performs satisfactorily.  Despite some reports from his spouse, the medical records do not show any problem with self care, and conversation is generally shown as normal.  He does suffers some depression and anxiety, and suspiciousness.  Further, there is some evidence suggesting some mild memory loss as well as sleep impairment.  There is also evidence of panic attacks approximately once a week.  However, all of these types of symptoms are contemplated under the criteria for the existing 30 percent rating.

The Veteran's GAFs have been between 45 and 65, with all but one being at least 50.  Moreover, his impairment has been characterized as moderate by two examiners.  He works, has been married and gets along with his wife at least pretty well for over 10 years, has a close relationship with a friend and has other friends, and maintains contact with and visits relatives.  He works apparently as much as he can and enjoys it.  There is no persuasive evidence that he has lost significant work due to his PTSD symptoms.  Moreover, he has never been hospitalized for his PTSD and instead is treated merely with medication and infrequent outpatient visits.  He has been groomed, etc. on evaluations, with good speech, and normal thoughts and memory.  He has been cooperative, friendly, and attentive with examiners.  His symptoms do not produce reduced reliability and productivity.  There is no indication of a flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, or impairment of short and long term memory.  

Moreover, although the Veteran has stated that his judgment is bad, clinical reports including in February 2008, May 2011, and July 2011 indicate that it is normal.  More weight is given to the clinical reports as they are from trained health care providers who examined him.  He has not had impaired abstract thinking, and disturbances of motivation and mood have not been found.  Also, there has generally been no difficulty in establishing and maintaining effective work relationships with his customers.  As for his wife's testimony about his memory, his memory has been found to be normal on numerous occasions by trained health care providers who examined him, and so their findings are considered more probative.  The Veteran's anger has been considered.  However, the incidents appears to be isolated (and provoked by others to some degree).  At any rate, the instances of impaired impulse control are not by themselves sufficient to meet the criteria for a higher rating in view of the overall showing that the Veteran's PTSD symptoms are more in keeping with those listed for a 30 percent rating.  In sum, the Board finds that the preponderance of the evidence is against a finding that the criteria for a ration in excess of 50 percent are met at any time during the appeal period.   

The Board stresses to the Veteran that it does not doubt that the PTSD results in impairment.  However, the Veteran's current impairment is reflected accurately by the current 30 percent rating.  The Board is bound to apply the regulatory criteria.  Should his PTSD increase in severity in the future, the Veteran may file a new claim for an increased rating. 

Extraschedular 

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.
 
The preponderance of the evidence is against a higher rating and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A rating higher than 30 percent for PTSD is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


